UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2015 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-36475 ————— AEMETIS, INC. (Exact name of registrant as specified in its charter) ————— Nevada 26-1407544 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 20400 Stevens Creek Blvd., Suite 700 Cupertino, CA 95014 (Address of Principal Executive Offices, including zip code) (408) 213-0940 (Registrant’s telephone number, including area code) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filer þNon-accelerated filer oSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes ¨No þ The number of shares outstanding of the registrant’s Common Stock on October 30, 2015 was19,580,427 shares. AEMETIS, INC. FORM 10-Q Quarterly Period Ended September 30, 2015 INDEX PART IFINANCIAL INFORMATION Item 1 Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 34 Item 4. Controls and Procedures. 34 PART IIOTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors. 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 36 Item 3. Defaults Upon Senior Securities. 36 Item 4. Mine Safety Disclosures. 36 Item 5. Other Information. 36 Item 6. Exhibits. 37 Signatures 38 ii SPECIAL NOTE REGARDING FORWARD—LOOKING STATEMENTS On one or more occasions, we may make forward-looking statements in this Quarterly Report on Form 10-Q, including statements regarding our assumptions, projections, expectations, targets, intentions or beliefs about future events or other statements that are not historical facts.Forward-looking statements in this Quarterly Report on Form 10-Q include, without limitation, statements regarding management’s plans; trends in demand for renewable fuels; trends in market conditions with respect to prices for inputs for our products verses prices for our products; our ability to leverage approved feedstock pathways; our ability to leverage our location and infrastructure; our ability to incorporate lower-cost, non-food advanced biofuels feedstock at the Keyes plant; our ability to adopt value-added byproduct processing systems; our ability to expand into alternative markets forbiodiesel and its byproducts, including continuing to expand our sales into international markets; the impact of changes in regulatory policies on our performance, including the Indian government’s recent changes to tax policies, diesel prices and related subsidies; our ability to continue to develop new, and to maintain and protectnew and existing, intellectual property rights; our plans to expand the capacity of our facility in India; our ability to adopt, develop and commercialize new technologies; our ability to refinance our senior debt on more commercial terms or at all; our ability to continue to fund operations and our future sources of liquidity and capital resources; our ability to sell additional notes under our EB-5 note program and our expectations regarding the release of funds from escrow under our EB-5 note program; our ability to improve margins; and our ability to raise additional capital.Words or phrases such as “anticipates,” “may,” “will,” “should,” “believes,” “estimates,” “expects,” “intends,” “plans,” “predicts,” “projects,” “targets,” “will likely result,” “will continue” or similar expressions are intended to identify forward-looking statements.These forward-looking statements are based on current assumptions and predictions and are subject to numerous risks and uncertainties.Actual results or events could differ materially from those set forth or implied by such forward-looking statements and related assumptions due to certain factors, including, without limitation, the risks set forth under the caption “Risk Factors” below, which are incorporated herein by reference as well as those business risks and factors described elsewhere in this report and in our other filings with the Securities and Exchange Commission (the “SEC”), including without limitation, our most recent Annual Report on Form 10-K. iii PART I - FINANCIAL INFORMATION Item 1 - Financial Statements. AEMETIS, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (In thousands except for par value) Aemetis, Inc. Consolidated Balance Sheets (in thousands except for par value) September 30, 2015 December 31, 2014 Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net of accumulated amortization of $324 and $264, respectively Other assets Total assets $ $ Liabilities and stockholders' deficit Current liabilities: Accounts payable $ $ Current portion of long term debt Short term borrowings Mandatorily redeemable Series B convertible preferred stock Other current liabilities Total current liabilities Long term liabilities: Senior secured notes EB-5 notes Other long term liabilities Total long termliabilities Stockholders' deficit: Series B convertible preferred stock, $0.001 par value; 7,235 authorized; 1,408 and 1,665 shares issued and outstanding each period, respectively (aggregate liquidation preference of $4,224 and $4,995, respectively) 1 2 Common stock, $0.001 par value; 40,000 authorized; 19,575 and 20,650 shares issued and outstanding, respectively 20 21 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of the financial statements. 4 AEMETIS, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME / (LOSS) (Unaudited, in thousands except for earnings per share) For the three months ended September 30, For the nine months ended September 30, Revenues $ Cost of goods sold Gross profit Research and development expenses Selling, general and administrative expenses Operating income (loss) ) ) Other income (expense) Interest expense Interest rate expense ) Amortization expense ) Loss on debt extinguishment - ) ) ) Loss on sale or disposal of assets - - - ) Other income (expense) ) 81 ) Income (loss) before income taxes ) ) Income tax expense - - (6
